         Case 1:19-cv-05789-KNF Document 67 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


TRITON PACIFIC SECURITIES, LLC,

                                      Plaintiff,                  19 Civ. 5789 (PAE) (KNF)
                       -v-
                                                                         ORDER
 MISSION CRITICAL SERVICES CORP.,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       On September 24, 2020, the Court scheduled a case management conference in this

matter for November 5, 2020, at 2:00 p.m. Dkt. 56. In light of the parties’ subsequent consent to

proceed before the Magistrate Judge, the Honorable Kevin N. Fox, in all proceedings, Dkt. 14,

the conference scheduled at Dkt. 56 is canceled.



                                                           PaJA.�
       SO ORDERED.

                                                           ____________________________
                                                           Paul A. Engelmayer
                                                           United States District Judge

Dated: November 4, 2020
       New York, New York
